Citation Nr: 1608079	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-30 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for an upper back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1960 to October 1962.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was previously before the Board in March 2012, at which time it was remanded for further development.  It is now returned to the Board.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, a psychiatric disability is shown to have developed as a result of an injury during active service.

2.  A left knee disability was not manifest in service or within one year of separation from active service, and is not otherwise shown to be related to service.

3.  A low back disability was not manifest in service or within one year of discharge from active duty, and is not otherwise shown to be related to service.  

4.  An upper back disability was not manifest in service or within one year of discharge from active duty, and is not otherwise shown to be related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability are met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

3.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

4.  The criteria for service connection for an upper back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letter dated December 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2013 supplemental statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service.  38 C.F.R. § 3.307(a) (2015).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against a claim for a claim to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996).



Psychiatric Disability

The Veteran contends that he has depression that was caused by service.  Specifically, he maintains that his depression was the result of two parachute jump malfunctions in service.  The Veteran's separation document indicates that he received a Parachutist Badge.  His service medical records show treatment subsequent to an Army Parachute Jump and a statement from a fellow service member recounts the Veteran's change in disposition subsequent to a parachute jump.  The Board finds that when viewed together, the Veteran's reports of depression subsequent to an in-service parachute injury are consistent with the circumstances of his service.  

The service medical records are silent for any complaints, treatment, or diagnoses indicative of the presence of a psychiatric disorder.  The Veteran's psychiatric clinical evaluation was normal on a September 1962 report of medical examination at separation.

In an August 1999 statement, T. C. Fain, a private psychologist, reported interviewing the Veteran in July 1999.  The Veteran reported that he left service as the result of injuries sustained in Vietnam where his knee, ankle, and back were injured in a parachute drop.  The Veteran stated he was increasingly uncomfortable because of the old injuries, but the fact that records pertaining to the injuries were not available had hindered his ability to receive VA services.  He stated he was attempting to show an emotional/mental impairment associated with his term in Vietnam.  Psychological testing was administered and showed a rather obvious attempt to exaggerate symptomatology with the endorsement of a wide variety of rare symptoms and attitudes.  The examiner added that it was also possible that the Veteran's fake bad attempt was within the frame work of an existing pathological condition.  

The Axis I diagnoses following clinical evaluation and psychological testing were: dysthymic disorder, mixed anxiety-depressive disorder; rule out post-traumatic stress disorder; rule out major depressive disorder, recurrent, moderate severity; continuous cannabis abuse; episodic cocaine abuse; and rule out polysubstance abuse.  The psychologist opined that the interview and test data suggested that the Veteran had possibly embellished the severity of impairment in an attempt to gain access to disability benefits, but it was the psychologist's opinion that, even without the motivation to gain access to benefits, the Veteran would exhibit considerable evidence of underlying pathology. 

In an October 1999 letter, R. V. Taravella, a private physician, indicated treating the Veteran for major depressive illness.  The physician indicated that from history obtained from the Veteran, the depressive disorder seemed to have begun after an accident during parachute jumps while at Fort Campbell, Kentucky, in January 1962. 

In a February 2001 VA examination, the examiner stated the Veteran described some evidence of a low grade and chronic depression.  The examiner believed alcohol consumption had either contributed to that or might have been the primary cause.  The examiner noted that the Veteran's adjustment to civilian life following service and his ability to cope with civilian stressors had not been the best.  That could certainly lead to low grade depression over time.  The Axis I diagnoses were dysthymia and alcohol abuse.

In an August 2002 VA examination report, the examiner noted a review of the Veteran's chart.  The examiner stated that, while the Veteran complained of some depressive symptoms, he did not meet the criteria for a clinical depression or a major depressive disorder.  When discussing the symptoms of dysthymia, the Veteran related those symptoms to being uncomfortable due to his various orthopedic complaints.  It was noted that the Veteran had problems with alcohol and with coping with adult life.  Notation was also made of anxiety that the Veteran stated he had had for many years.  The examiner stated that did not relate to service, but was most likely related to personality issues.  The examiner stated the primary cause of the Veteran's dysthymia related to past or present alcohol abuse and also to his personality disorder.  The examiner added that the dysthymia was also related to the Veteran's rather unfortunate family situation.

In a January 2007 letter, K. Todd, M.D., J.D., noted that he had been treating the Veteran since 2000.  Dr. Todd noted a review of the Veteran's appeal and a buddy statement.  Dr. Todd indicated that the Veteran was not a hypochondriac and the doctor was inclined to believe his statements when recounting physical injuries.  Dr. Todd found the proximate cause of the Veteran's psychiatric conditions was the parachute accident and what had grown from that incident.  Dr. Todd found the Veteran's ongoing depression influenced his perceptions of the physical injuries, but concluded that the depression had grown out of the physical injury in question.

In a May 2012 VA examination report, the examiner noted the Veteran's diagnosis of dysthymic disorder with no other mental disorder diagnosed.  The Veteran had a diagnosed traumatic brain injury (TBI).  He was noted to have occupational and social impairment with deficiencies in most areas.  The examiner noted that the Veteran omitted significant amounts of information regarding legal issues and being raised in orphanages until age 10.  

The examiner indicated that a review of the Veteran's claim folder showed a consistent manner of changing reports, over-reporting of symptoms, and other general irregularities which made it difficult to ascertain fact.  The examiner noted that the Veteran was clearly an individual that had psychiatric difficulties and experienced significant distress.  After interviewing the Veteran and reviewing his VA and non-VA records, including Dr. Todd's letter, the examiner found the Veteran met the criteria for dysthymic disorder that caused significant impairment.  Because of the Veteran's highly variable reporting of symptoms, the examiner found it nearly impossible to get a clear picture of what was true and what was over representation of the truth.  The examiner was unable to provide an opinion as to the etiology of the Veteran's mood disorder without report to mere speculation.  However, the examiner noted that Dr. Todd's opinion should be given additional weight because of his longer-term relationship and thus heightened insight in the Veteran's complicated picture. 

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disability is warranted.  The Board finds that the evidence shows a diagnosis of dysthymic disorder and depression related to an in-service parachute landing.  

The Board notes there is evidence for and against the Veteran's claim for service connection for a psychiatric disability.  While a February 2001 VA examiner believed alcohol consumption might have been the primary cause of the Veteran's depression, it was noted that his adjustment to civilian life had not been the best.  Similarly, an August 2002 VA examiner noted the Veteran had problems with alcohol and adjusting to adult life.  However, private examiners in October 1999 and January 2007 indicated that based on the history provided by the Veteran that his depression began subsequent to the in-service parachute jump injuries.  Furthermore, the Board is aware that the May 2012 VA examiner was unable to give an etiology opinion regarding the Veteran's psychiatric disability based on the Veteran's complicated mental health picture.  However, the examiner found the January 2007 letter from Dr. Todd to be highly probative regarding the Veteran's mental health picture because of Dr. Todd's history of treating the Veteran.  

The Board agrees that the Veteran presents a complicated mental health picture.  Throughout the appeal, the Veteran has presented evidence of being depressed or having a change in disposition subsequent to two in-service parachute jumps.  In addition, even the negative opinions of record note the Veteran's complaints regarding the effects of his parachute jumps.  That evidence supports the Veteran's contention that the psychiatric disability manifested during service.  Moreover, Dr. Todd's October 2007 is persuasive that the Veteran's current psychiatric disability is related to service.  The Board finds Dr. Todd's letter to be highly probative based on the reasoning used in the opinion and the physician's history treating the Veteran.

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that there is evidence sufficient to establish the Veteran's in-service parachute malfunction occurred.  Those events were determined to be sufficient by a private physician to support a diagnosis of depression which was based upon the in-service event.  Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disability is warranted.  Therefore, service connection for a psychiatric disability is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 3.310 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ankle Disability

The Veteran contends that he has a left ankle disability incurred in service due to a hard landing during a parachute jump.  After considering the evidence of record, the Board finds that the most persuasive evidence of record shows no diagnosed left ankle disability.

The service medical records show no evidence of complaints, findings, treatment, or diagnosis of any left ankle disability.  Clinical evaluation of the lower extremities was normal on a September 1962 report of medical examination at separation.

Following separation from service, various VA and private treatment records show the Veteran's complaints for the now service-connected right ankle disability, and not a left ankle disability.

In a February 2001 VA joints examination, a notation was made that an ankle X-ray study was normal bilaterally.

A May 2012 VA ankle examination shows that the Veteran's left ankle was normal.  The examiner offered no etiology opinion regarding the left ankle.

The Board notes that while the Veteran is competent to provide testimony or statements relating to symptoms he has personally experienced, such as pain, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran has complained of left ankle pain to a VA examiner, there is no diagnosed disability.  The Board observes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, because of the lack of medical evidence of record showing any currently diagnosed left ankle disability, the Board finds that the preponderance of the evidence is against a finding that the Veteran has any current left ankle disability.  The Veteran was seen by a medical professional who considered his complaints, but did not diagnose any left ankle disability.

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that the preponderance of the evidence is against the claim and service connection for a left ankle disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upper and Lower Back Disability

The Veteran contends that an upper and lower back disability is related to an in-service parachute jump landing.  

Service medical records note the Veteran landed on his buttock during a parachute jump in January 1962.  At that time, the treatment provider noted the Veteran complained of low back pain and the impression was low back strain.  Clinical evaluation of the spine was normal on a September 1962 report of medical examination at separation.

After service, the record indicates that the Veteran first sought medical attention from a chiropractor in May 1977.  At that time, the Veteran was seen for complaints that included pain between the shoulder blade and below.  There was a notation that the Veteran had taken a beating over the years in that he had taught ski diving, taught karate, and had automobile accidents.  

In a February 2001 VA examination, the examiner diagnosed chronic upper back pain.  Clinical findings included diffuse tenderness around the thoracic spine, but no paraspinal muscle spasm.  The examiner was unable to comment on any correlation between the Veteran's upper back pain and the reported parachute injury in service.  The examiner noted that it was not likely that the parachute injury in service caused an upper back injury since the Veteran was able to go back to normal duty after the accident.  The examiner stated that it was unlikely that the low back pain at the present time was related to the inservice injury years earlier.  The examiner opined that the current low back problems were more form poor posture and degenerative joint disease of the lumbar spine secondary to aging.

In an October 2002 VA examination report, the examiner noted that subsequent to service the Veteran worked as a mechanic and millwright.  He reported no physical restrictions during that period.  The examiner noted that the Veteran was able to work essentially unrestricted as a mechanic and millwright for many years following service.  It was stated that an X-ray study of the thoracic spine in September 2002 showed the presence of degenerative changes.  The examiner had difficulty relating any of the reasons given for the current disorders to service as the Veteran had stated that he has had no treatment of his spine and had been able to basically work unrestricted for over 30 years.

In a May 2012 VA examination report, the examiner noted a review of the claims folder and the Veteran's report of the in-service parachute landing.  Following examination, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was the Veteran worked unrestricted as a mechanic for thirty years and ambulated well without a cane or crutches.  The examiner noted the Veteran presented without a brace or back support and indicated that the back pain, if it started in 1962, would have had more degenerative changes. 

Based on a review of the evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back and upper back disabilities. 

Initially, the Board finds that it cannot be concluded that a chronic back disability was shown in service.  While there was an assessment of low back strain in service, there is no competent evidence that the Veteran's complaint of low back pain was more than acute.  In addition, the September 1962 examination, immediately prior to separation from service, found no clinical abnormalities of the spine, nor did the Veteran complain of low back or upper back pain at that time.  In addition, arthritis was not shown in service, nor is it shown to have manifested within the one year following separation from service, so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  Therefore, the evidence must show that it is at least as likely as not that a current low back or upper back disability is related to service in order for service connection to be allowed.

In this regard, the Board finds that the May 2012 VA examiner provides persuasive evidence that the Veteran's current low back and upper back disabilities are not related to service.  That examiner specifically addressed the question of whether the Veteran's in-service injury caused his current low back and upper back disabilities.  The VA examiner discussed the pertinent evidence and provided a detailed discussion of the manifestation of the Veteran's current back pain.  The examiner's conclusions are consistent with the prior VA examination reports of record.  Moreover, there is no medical opinion of record that supports the Veteran's claims.  

The only evidence of record supporting the Veteran's claim are his own lay statements.  The Veteran is competent to provide testimony or statements relating to symptoms or facts or events that he has observed and are within the realm of his personal knowledge.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In this case, the Veteran is competent to report that he experiences back pain.  Buchanan v. Nicholson, 451 F. 3d 1331 (2006).  To the extent the Veteran has reported continued pain since service separation, the Board finds that those assertions are not credible.  For example, as noted by a VA examiner in September 2002, the Veteran was able to return to duty after his reported injury.  While the Veteran complained of low back symptoms in service, he denied any back symptomology on the separation examination.  Moreover, VA examiners in October 2002 and May 2012 questioned the Veteran's reports of continued pain since service as he was able to work unrestricted for 30 years after service.  The Board finds the Veteran's statements of continuity of symptoms to be inconsistent with the contemporaneous record. 

Accordingly, as the preponderance of the evidence is against the claims, service connection for a low back disability and service connection for an upper back disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability is granted.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for an upper back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


